DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on January 8, 2021. Claims 1, 4-5, 9-13, and 20 are amended; claim 19 is canceled; claim 21 is new.
The applicant contends that the cited prior art does not teach the new material presently recited by independent claims 1, 4, and 12 – namely, the feature of supplying gas through a first plurality of ditches and sucking gas from another plurality of ditches.
In response, the examiner observes that the independent claims do not codify the mechanisms which generate the movement of gas to and from the hollow region – the claims simply enumerate the conduits, e.g., ditches and through holes, via which the gas moves. As such, the simple disclosure of these conduits is sufficient for rejection, regardless of whether they are characterized as receiving or supplying flow. This is because a given through hole or ditch is structurally capable of facilitating flow in either direction. As such, claimed descriptions like “supply” and “suck” have no relevance in the absence of a corresponding mechanism, like a pump, which generates the movement of the gas. Because the prior art properly discloses the structural features of ditches and through holes, the rejections are maintained.
Allowable Subject Matter
Claims 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 clarifies that gas lines are respectively coupled to the first and second through holes, thereby consolidating the functional purpose of said through holes and the ditches to which they are connected. The closest prior art, such as Jang, teaches a through hole (322) theoretically capable of receiving gas from a hollow region, but the reference does not connect a gas line thereto which promotes this objective – gas line 323 supplies gas rather than receiving it (Fig. 2). 
Terminal Disclaimer
The terminal disclaimer filed on January 8, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent No. 10,269,599 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it 

Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. This claim specifies that the exit of the first gas through hole (116) is “aligned” with the entrance of the second gas through hole (116’) (Fig. 5). Because the examiner cannot locate support for this characterization in the specification, it has been concluded that the limitation is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This claim specifies that the exit of the first gas through hole (116) is “aligned” with the entrance of the second gas through hole (116’). It is unclear what constitutes the claimed “exit” and “entrance,” however. As shown by Figure 5, it appears that the ditches (127) may constitute the exit and entrance, but by separately characterizing a feature that has already been recited, the limitation overdetermines the invention. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of “aligned” ditches as satisfying the contested limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 12, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang.
Jang discloses a semiconductor manufacturing apparatus comprising an air distributor (310) disposed inside a chamber (110) (Fig. 1). The air distributor includes a first annular plate (311) and a second annular plate (321), whereby their inner surface are connected to each other. Further, first (312) and second (322) gas through holes extend from an outer surface to an inner surface of the plates. A first (315) and second (325) plurality of ditches are formed between the inner surfaces .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-7, 9-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al., US 5,288,367, in view of Johnson et al., JP 03-100290, and Okada, JP 2006-049422, wherein machine translation is relied upon.
Claims 1, 3-7, 12-15, 21: Angell teaches a semiconductor manufacturing apparatus, comprising (Fig. 1): 
A chamber (20);
A view port window (50) on a sidewall of the chamber and configured to receive an optical fiber (55);
An OES (45) external to the chamber and connected to the optical fiber.
The reference, though, is silent regarding the feature of an air distributor. Johnson, however, attests that in reactive systems such as Angell’s, byproducts may accumulate on the view port, thereby obscuring its clarity. As a remedy, Johnson disposes an air distributor between a view port window (50) and the reaction space (Abstract). As delineated by Figure 1, the air distributor is annular in configuration so as to form a hollow region within which an air curtain is generated, whereby a gas through hole (40) supplied gas to the hollow region. The inner wall (36) of the distributor is porous, so a plurality of symmetrical “ditches,” or flow pathways, are necessarily formed therein. This plurality can be arbitrarily divided into “first” and “second” ditches. It would have been obvious to the skilled artisan to integrate an air distributor within Angell’s system to obviate the accumulation of byproducts on the view port. 
Further, Johnson’s air distributor is unitary in structure rather than a composite of two plates, as is claimed. Even so, it would have been obvious to compose the distributor piecemeal, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
Lastly, it appears that Johnson only depicts a single through hole (40). Figure 2 of Okada, however, describes an analogous air distributor which provides first (23a) and second (23b) through holes for supplying a gas to a region adjacent a view port [0054]. It would have been obvious to integrate a second through hole within Johnson’s air distributor, as it St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 9-10: Necessarily, in order to provide a gas, Johnson’s through hole (40) must couple to a gas source, which the Office is taking as the functional equivalent to the claimed “gas panel.” The conduit connecting the source and through hole may be taken as the “gas line.” 
Claim 11: The type of gas supplied is a matter of intended use – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over Angell in view of Johnson and Okada, and in further view of Imatake et al., US 5,759,424.
Regarding the matter of tapering, Imatake teaches an air distributor for an OES system comprising a tunnel (18) for supplying inert gas to the view port (15) (Fig. 4). The distributor further includes a tapering aspect, resulting in a first opening facing the chamber interior being greater than a second opening facing the view port. This arrangement inhibits the diffusion of active gases towards the view port and, for this reason, it would have been obvious to adopt this configuration within Johnson’s distributor unit (14, 21-39).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Angell in view of Johnson and Okada, and in further view of Almgren, US 5,976,309.
Johnson is silent regarding the composition of the air distributor. In supplementation, Almgren prescribes anodizing the components within a plasma chamber to ensure their protection from the harsh environment (3, 47-55). For this reason, it would have been obvious to anodize the air distributor, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716